 

Exhibit 10.21

 

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

Grantee’s Name and Address:

 

 

 

 

 

 

You have been granted an option to purchase shares of Common Stock, subject to
the terms and conditions of this Notice of Stock Option Award (the “Notice”),
the Digimarc Corporation 1999 Stock Incentive Plan, as amended from time to time
(the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”)
attached hereto, as follows.  Unless otherwise defined herein, the terms defined
in the Plan shall have the same defined meanings in this Notice.

Award Number

 

Date of Award

 

Vesting Commencement Date

 

Exercise Price per Share

$

 

Total Number of Shares subject to the Option

 

Total Exercise Price

$

 

Type of Option:

 

Incentive Stock Option

 

 

Non-Qualified Stock Option

Expiration Date:

 

Post-Termination Exercise Period:

Three (3) Months

 

Vesting Schedule:

Subject to Grantee’s Continuous Service and other limitations set forth in this
Notice, the Plan and the Option Agreement, the Option may be exercised, in whole
or in part, in accordance with the following schedule:

25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/1,460 of the Shares subject to the Option shall
vest on each day thereafter.

During any authorized leave of absence, the vesting of the Option as provided in
this schedule shall cease after the leave of absence exceeds a period of ninety
(90) days.  Vesting of the Option shall resume upon the Grantee’s termination of
the leave of absence and return to service to the Company or a Related Entity.

 

1

--------------------------------------------------------------------------------


 

In the event of the Grantee’s change in status from Employee to Consultant or
from Employee whose customary employment is 20 hours or more per week to an
Employee whose customary employment is fewer than 20 hours per week, vesting of
the Option shall continue only to the extent determined by the Plan
Administrator as of such change in status.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.

Digimarc Corporation,

a Delaware corporation

By:

 

Title:

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE GRANTEE’S EMPLOYER TO TERMINATE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.  The Grantee hereby agrees that
all disputes arising out of or relating to this Notice, the Plan and the Option
Agreement shall be resolved in accordance with Section 15 of the Option
Agreement.  The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

Dated:

 

 

Signed:

 

 

 

 

 

 

Grantee

 

 

2

--------------------------------------------------------------------------------


 

Award Number:

 

 

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT


1.             GRANT OF OPTION.  DIGIMARC CORPORATION, A DELAWARE CORPORATION
(THE “COMPANY”), HEREBY GRANTS TO THE GRANTEE (THE “GRANTEE”) NAMED IN THE
NOTICE OF STOCK OPTION AWARD (THE “NOTICE”), AN OPTION (THE “OPTION”) TO
PURCHASE THE TOTAL NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE OPTION (THE
“SHARES”) SET FORTH IN THE NOTICE, AT THE EXERCISE PRICE PER SHARE SET FORTH IN
THE NOTICE (THE “EXERCISE PRICE”) SUBJECT TO THE TERMS AND PROVISIONS OF THE
NOTICE, THIS STOCK OPTION AWARD AGREEMENT (THE “OPTION AGREEMENT”) AND THE
COMPANY’S 1999 STOCK INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME (THE “PLAN”),
WHICH ARE INCORPORATED HEREIN BY REFERENCE.  UNLESS OTHERWISE DEFINED HEREIN,
THE TERMS DEFINED IN THE PLAN SHALL HAVE THE SAME DEFINED MEANINGS IN THIS
OPTION AGREEMENT.

If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the Code. 
However, notwithstanding such designation, to the extent that the aggregate Fair
Market Value of Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by the Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options.  For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the date the Option with respect to such Shares is
awarded.


2.             EXERCISE OF OPTION.


(A)           RIGHT TO EXERCISE.  THE OPTION SHALL BE EXERCISABLE DURING ITS
TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN THE NOTICE AND WITH THE
APPLICABLE PROVISIONS OF THE PLAN AND THIS OPTION AGREEMENT.  THE OPTION SHALL
BE SUBJECT TO THE PROVISIONS OF SECTION 4 RELATING TO THE EXERCISABILITY OR
TERMINATION OF THE OPTION IN THE EVENT OF A CORPORATE TRANSACTION, CHANGE IN
CONTROL OR RELATED ENTITY DISPOSITION.  NO PARTIAL EXERCISE OF THE OPTION MAY BE
FOR LESS THAN THE LESSER OF FIVE PERCENT (5%) OF THE TOTAL NUMBER OF SHARES
SUBJECT TO THE OPTION OR THE REMAINING NUMBER OF SHARES SUBJECT TO THE OPTION. 
IN NO EVENT SHALL THE COMPANY ISSUE FRACTIONAL SHARES.


(B)           METHOD OF EXERCISE.  THE OPTION SHALL BE EXERCISABLE ONLY BY
DELIVERY OF AN EXERCISE NOTICE (ATTACHED AS EXHIBIT A) WHICH SHALL STATE THE
ELECTION TO EXERCISE THE OPTION, THE WHOLE NUMBER OF SHARES IN RESPECT OF WHICH
THE OPTION IS BEING EXERCISED, SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS TO
THE HOLDER’S INVESTMENT INTENT WITH RESPECT TO SUCH SHARES AND SUCH OTHER
PROVISIONS AS MAY BE REQUIRED BY THE PLAN ADMINISTRATOR.  THE EXERCISE NOTICE
SHALL BE SIGNED BY THE GRANTEE AND SHALL BE DELIVERED IN PERSON, BY CERTIFIED
MAIL, OR BY SUCH OTHER METHOD AS DETERMINED FROM TIME TO TIME BY THE PLAN
ADMINISTRATOR TO THE COMPANY ACCOMPANIED

1

--------------------------------------------------------------------------------


 


BY PAYMENT OF THE EXERCISE PRICE.  THE OPTION SHALL BE DEEMED TO BE EXERCISED
UPON RECEIPT BY THE COMPANY OF SUCH WRITTEN NOTICE ACCOMPANIED BY THE EXERCISE
PRICE, WHICH, TO THE EXTENT SELECTED, SHALL BE DEEMED TO BE SATISFIED BY USE OF
THE BROKER-DEALER SALE AND REMITTANCE PROCEDURE TO PAY THE EXERCISE PRICE
PROVIDED IN SECTION 5(D), BELOW.


(C)           TAXES.  NO SHARES WILL BE DELIVERED TO THE GRANTEE OR OTHER PERSON
PURSUANT TO THE EXERCISE OF THE OPTION UNTIL THE GRANTEE OR OTHER PERSON HAS
MADE ARRANGEMENTS ACCEPTABLE TO THE PLAN ADMINISTRATOR FOR THE SATISFACTION OF
APPLICABLE INCOME TAX, EMPLOYMENT TAX, AND SOCIAL SECURITY TAX WITHHOLDING
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS INCIDENT TO THE RECEIPT
OF SHARES OR THE DISQUALIFYING DISPOSITION OF SHARES RECEIVED ON EXERCISE OF AN
INCENTIVE STOCK OPTION.  UPON EXERCISE OF THE OPTION, THE COMPANY OR THE
GRANTEE’S EMPLOYER MAY OFFSET OR WITHHOLD (FROM ANY AMOUNT OWED BY THE COMPANY
OR THE GRANTEE’S EMPLOYER TO THE GRANTEE) OR COLLECT FROM THE GRANTEE OR OTHER
PERSON AN AMOUNT SUFFICIENT TO SATISFY SUCH TAX OBLIGATIONS AND/OR THE
EMPLOYER’S WITHHOLDING OBLIGATIONS.


3.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:

(a)   “Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term is expressly defined in a then-effective written agreement between
the Grantee and the Company or such Related Entity, or in the absence of such
then-effective written agreement and definition, is based on, in the
determination of the Plan Administrator, the Grantee’s:  (i) refusal or failure
to act in accordance with any specific, lawful direction or order of the Company
or a Related Entity; (ii) unfitness or unavailability for service or
unsatisfactory performance (other than as a result of Disability); (iii)
performance of any act or failure to perform any act in bad faith and to the
detriment of the Company or a Related Entity; (iv) dishonesty, intentional
misconduct or material breach of any agreement with the Company or a Related
Entity; or (v) commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person.  At least 30 days prior to the
termination of the Grantee’s Continuous Service pursuant to (i) or (ii) above,
the Plan Administrator shall provide the Grantee with notice of the Company’s or
such Related Entity’s intent to terminate, the reason therefor, and an
opportunity for the Grantee to cure such defects in his or her service to the
Company’s or such Related Entity’s satisfaction.  During this 30 day (or longer)
period, no Award issued to the Grantee under the Plan may be exercised or
purchased.

(b)   “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(i)            the direct or indirect acquisition by any person or related group
of persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing

 

2

--------------------------------------------------------------------------------


 

Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or

(ii)           a change in the composition of the Board over a period of
thirty-six (36) months or less such that a majority of the Board members
(rounded up to the next whole number) ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who are
Continuing Directors.

(c)   “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

(d)   “Corporate Transaction” means any of the following transactions:

(i)            a merger or consolidation in which the Company is not the
surviving entity, except for a transaction the principal purpose of which is to
change the state in which the Company is incorporated;

(ii)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company (including the capital stock of the Company’s
subsidiary corporations) in connection with the complete liquidation or
dissolution of the Company;

(iii)          any reverse merger in which the Company is the surviving entity
but in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding securities are transferred to
a person or persons different from those who held such securities immediately
prior to such merger; or

(iv)          acquisition by any person or related group of persons (other than
the Company or by a Company-sponsored employee benefit plan) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities (whether or not in a transaction also
constituting a Change in Control), but excluding any such transaction that the
Plan Administrator determines shall not be a Corporate Transaction.

(e)   “Good Reason” means the occurrence after a Corporate Transaction, Change
in Control or a Related Entity Disposition of any of the following events or
conditions unless consented to by the Grantee:

(i)            (A) a change in the Grantee’s status, title, position or
responsibilities which represents an adverse change from the Grantee’s status,
title, position or responsibilities as in effect at any time within six (6)
months preceding the date of a Corporate Transaction, Change in Control or
Related Entity Disposition or at any time thereafter or (B) the assignment to
the Grantee of any duties or responsibilities which are inconsistent with the
Optionee’s status, title, position or responsibilities as in effect at any time
within six (6) months

 

3

--------------------------------------------------------------------------------


 

preceding the date of a Corporate Transaction, Change in Control or Related
Entity Disposition or at any time thereafter;

(ii)           reduction in the Grantee’s base salary to a level below that in
effect at any time within six (6) months preceding the date of a Corporate
Transaction, Change in Control or Related Entity Disposition or at any time
thereafter; or

(iii)          requiring the Grantee to be based at any place outside a 50-mile
radius from the Grantee’s job location or residence prior to the Corporate
Transaction, Change in Control or Related Entity Disposition, except for
reasonably required travel on business which is not materially greater than such
travel requirements prior to the Corporate Transaction, Change in Control or
Related Entity Disposition.

(f)    “Related Entity Disposition” means the sale, distribution or other
disposition by the Company, a Parent or a Subsidiary of all or substantially all
of the interests of the Company, a Parent or a Subsidiary in any Related Entity
effected by a sale, merger or consolidation or other transaction involving that
Related Entity or the sale of all or substantially all of the assets of that
Related Entity, other than any Related Entity Disposition to the Company, a
Parent or a Subsidiary.


4.             CORPORATE TRANSACTIONS/CHANGES IN CONTROL/RELATED ENTITY
DISPOSITIONS.

(a)   In the event of any Corporate Transaction, this Option automatically shall
become fully vested and exercisable and be released from any restrictions on
transfer (other than transfer restrictions under Section 10) and repurchase or
forfeiture rights, immediately prior to the specified effective date of such
Corporate Transaction, for all of the Shares at the time represented by this
Option.  Effective upon the consummation of the Corporate Transaction, this
Option shall terminate.  However, this Option shall not terminate if the Option
is, in connection with the Corporate Transaction, assumed by the successor
corporation or Parent thereof.  In addition, this Option shall not so fully vest
and be exercisable and released from such limitations if and to the extent: 
(i) this Option is, in connection with the Corporate Transaction, either assumed
by the successor corporation or Parent thereof or replaced with a comparable
Option with respect to shares of the capital stock of the successor corporation
or Parent thereof or (ii) this Option is to be replaced with a cash incentive
program of the successor corporation which preserves the compensation element of
this Option existing at the time of the Corporate Transaction and provides for
subsequent payout in accordance with the Vesting Schedule set forth in the
Notice; provided, however, that this Option (if assumed), the replacement option
(if replaced), or the cash incentive program automatically shall become fully
vested, exercisable and payable and be released from any restrictions on
transfer (other than transfer restrictions under Section 10) and repurchase or
forfeiture rights immediately upon termination of the Grantee’s Continuous
Service (substituting the successor employer corporation for “Company or Related
Entity” for the definition of “Continuous Service”) if such Continuous Service
is terminated by the successor company without Cause or voluntarily by the
Grantee with Good Reason within twelve (12) months of the Corporate
Transaction.  The determination of Option comparability

 

4

--------------------------------------------------------------------------------


 

above shall be made by the Plan Administrator and its determination shall be
final, binding and conclusive.

(b)   Following a Change in Control (other than a Change in Control which also
is a Corporate Transaction) and upon the termination of the Continuous Service
of a Grantee if such Continuous Service is terminated by the Company or Related
Entity without Cause or voluntarily by the Grantee with Good Reason within
twelve (12) months of a Change in Control, this Option automatically shall
become fully vested and exercisable and be released from any restrictions on
transfer (other than transfer restrictions under Section 10) and repurchase or
forfeiture rights, immediately upon the termination of such Continuous Service.

(c)   Effective upon the consummation of a Related Entity Disposition, for
purposes of this Option, the Continuous Service of each Grantee who is at the
time engaged primarily in service to the Related Entity involved in such Related
Entity Disposition shall be deemed to terminate and this Option automatically
shall become fully vested and exercisable and be released from any restrictions
on transfer (other than transfer restrictions under Section 10) and repurchase
or forfeiture rights for all of the Shares at the time represented by this
Option and be exercisable in accordance with the terms of this Option
Agreement.  However, such Continuous Service shall be not be deemed to terminate
if this Option is, in connection with the Related Entity Disposition, assumed by
the successor entity or its Parent.  In addition, such Continuous Service shall
not be deemed to terminate and this Option shall not so fully vest and be
exercisable and released from such limitations if and to the extent:  (i) this
Option is, in connection with the Related Entity Disposition, either to be
assumed by the successor entity or its parent or to be replaced with a
comparable Option with respect to interests in the successor entity or its
parent or (ii) this Option is to be replaced with a cash incentive program of
the successor entity which preserves the compensation element of this Option
existing at the time of the Related Entity Disposition and provides for
subsequent payout in accordance with the Vesting Schedule set forth in the
Notice; provided, however, that this Option (if assumed), the replacement option
(if replaced), or the cash incentive program automatically shall become fully
vested, exercisable and payable and be released from any restrictions on
transfer (other than transfer restrictions under Section 10) and repurchase or
forfeiture rights immediately upon termination of the Grantee’s Continuous
Service (substituting the successor employer entity for “Company or Related
Entity” for the definition of “Continuous Service”) if such Continuous Service
is terminated by the successor entity without Cause or voluntarily by the
Grantee with Good Reason within twelve (12) months of the Related Entity
Disposition.  The determination of Option comparability above shall be made by
the Plan Administrator.

(d)   The portion of the Option, if an Incentive Stock Option, accelerated under
this Section 4 in connection with a Corporate Transaction, Change in Control or
Related Entity Disposition shall remain exercisable as an Incentive Stock Option
under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated excess portion of the Option shall be
exercisable as a Non-Qualified Stock Option.

 

5

--------------------------------------------------------------------------------


 


5.             METHOD OF PAYMENT.  PAYMENT OF THE EXERCISE PRICE SHALL BE BY ANY
OF THE FOLLOWING, OR A COMBINATION THEREOF, AT THE ELECTION OF THE GRANTEE;
PROVIDED, HOWEVER, THAT SUCH EXERCISE METHOD DOES NOT THEN VIOLATE ANY
APPLICABLE LAW AND, PROVIDED FURTHER, THAT THE PORTION OF THE EXERCISE PRICE
EQUAL TO THE PAR VALUE OF THE SHARES MUST BE PAID IN CASH OR OTHER LEGAL
CONSIDERATION PERMITTED BY THE DELAWARE GENERAL CORPORATION LAW:


(A)                                  CASH;


(B)                                 CHECK;


(C)           SURRENDER OF SHARES OR DELIVERY OF A PROPERLY EXECUTED FORM OF
ATTESTATION OF OWNERSHIP OF SHARES AS THE PLAN ADMINISTRATOR MAY REQUIRE
(INCLUDING WITHHOLDING OF SHARES OTHERWISE DELIVERABLE UPON EXERCISE OF THE
OPTION) WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER OR ATTESTATION
EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO WHICH THE OPTION IS
BEING EXERCISED (BUT ONLY TO THE EXTENT THAT SUCH EXERCISE OF THE OPTION WOULD
NOT RESULT IN AN ACCOUNTING COMPENSATION CHARGE WITH RESPECT TO THE SHARES USED
TO PAY THE EXERCISE PRICE); OR


(D)           PAYMENT THROUGH A BROKER-DEALER SALE AND REMITTANCE PROCEDURE
PURSUANT TO WHICH THE GRANTEE (I) SHALL PROVIDE WRITTEN INSTRUCTIONS TO A
COMPANY DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF SOME OR ALL OF
THE PURCHASED SHARES AND REMIT TO THE COMPANY, OUT OF THE SALE PROCEEDS
AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND (II) SHALL PROVIDE WRITTEN
DIRECTIVES TO THE COMPANY TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE TRANSACTION.


6.             RESTRICTIONS ON EXERCISE.  THE OPTION MAY NOT BE EXERCISED IF THE
ISSUANCE OF THE SHARES SUBJECT TO THE OPTION UPON SUCH EXERCISE WOULD CONSTITUTE
A VIOLATION OF ANY APPLICABLE LAWS.  IN ADDITION, THE OPTION, IF AN INCENTIVE
STOCK OPTION, MAY NOT BE EXERCISED UNTIL SUCH TIME AS THE PLAN HAS BEEN APPROVED
BY THE STOCKHOLDERS OF THE COMPANY.


7.             TERMINATION OR CHANGE OF CONTINUOUS SERVICE.  IN THE EVENT THE
GRANTEE’S CONTINUOUS SERVICE TERMINATES, THE GRANTEE MAY, TO THE EXTENT
OTHERWISE SO ENTITLED AT THE DATE OF SUCH TERMINATION (THE “TERMINATION DATE”),
EXERCISE THE OPTION DURING THE POST-TERMINATION EXERCISE PERIOD.  IN NO EVENT
SHALL THE OPTION BE EXERCISED LATER THAN THE EXPIRATION DATE SET FORTH IN THE
NOTICE.  IN THE EVENT OF THE GRANTEE’S CHANGE IN STATUS FROM EMPLOYEE, DIRECTOR
OR CONSULTANT TO ANY OTHER STATUS OF EMPLOYEE, DIRECTOR OR CONSULTANT, THE
OPTION SHALL REMAIN IN EFFECT AND, EXCEPT TO THE EXTENT OTHERWISE DETERMINED BY
THE PLAN ADMINISTRATOR, CONTINUE TO VEST; PROVIDED, HOWEVER, THAT WITH RESPECT
TO ANY INCENTIVE STOCK OPTION THAT SHALL REMAIN IN EFFECT AFTER A CHANGE IN
STATUS FROM EMPLOYEE TO DIRECTOR OR CONSULTANT, SUCH INCENTIVE STOCK OPTION
SHALL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND SHALL BE TREATED AS A
NON-QUALIFIED STOCK OPTION ON THE DAY THREE (3) MONTHS AND ONE (1) DAY FOLLOWING
SUCH CHANGE IN STATUS.  EXCEPT AS PROVIDED IN SECTIONS 8 AND 9 BELOW, TO THE
EXTENT THAT THE GRANTEE IS NOT ENTITLED TO EXERCISE THE OPTION ON THE
TERMINATION DATE, OR IF THE GRANTEE DOES NOT EXERCISE THE OPTION WITHIN THE
POST-TERMINATION EXERCISE PERIOD, THE OPTION SHALL TERMINATE.

 

6

--------------------------------------------------------------------------------


 


8.           DISABILITY OF GRANTEE.  IN THE EVENT THE GRANTEE’S CONTINUOUS
SERVICE TERMINATES AS A RESULT OF HIS OR HER DISABILITY, THE GRANTEE MAY, BUT
ONLY WITHIN TWELVE (12) MONTHS FROM THE TERMINATION DATE (AND IN NO EVENT LATER
THAN THE EXPIRATION DATE), EXERCISE THE OPTION TO THE EXTENT HE OR SHE WAS
OTHERWISE ENTITLED TO EXERCISE IT ON THE TERMINATION DATE; PROVIDED, HOWEVER,
THAT IF SUCH DISABILITY IS NOT A “DISABILITY” AS SUCH TERM IS DEFINED IN SECTION
22(E)(3) OF THE CODE AND THE OPTION IS AN INCENTIVE STOCK OPTION, SUCH INCENTIVE
STOCK OPTION SHALL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND SHALL BE
TREATED AS A NON-QUALIFIED STOCK OPTION ON THE DAY THREE (3) MONTHS AND ONE (1)
DAY FOLLOWING THE TERMINATION DATE.  TO THE EXTENT THAT THE GRANTEE IS NOT
ENTITLED TO EXERCISE THE OPTION ON THE TERMINATION DATE, OR IF THE GRANTEE DOES
NOT EXERCISE THE OPTION TO THE EXTENT SO ENTITLED WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE.


9.             DEATH OF GRANTEE.  IN THE EVENT OF THE TERMINATION OF THE
GRANTEE’S CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DEATH, OR IN THE EVENT OF
THE GRANTEE’S DEATH DURING THE POST-TERMINATION EXERCISE PERIOD OR DURING THE
TWELVE (12) MONTH PERIOD FOLLOWING THE GRANTEE’S TERMINATION OF CONTINUOUS
SERVICE AS A RESULT OF HIS OR HER DISABILITY, THE GRANTEE’S ESTATE, OR A PERSON
WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE, MAY
EXERCISE THE OPTION, BUT ONLY TO THE EXTENT THE GRANTEE COULD EXERCISE THE
OPTION AT THE DATE OF TERMINATION, WITHIN TWELVE (12) MONTHS FROM THE DATE OF
DEATH (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE).  TO THE EXTENT THAT THE
GRANTEE IS NOT ENTITLED TO EXERCISE THE OPTION ON THE DATE OF DEATH, OR IF THE
OPTION IS NOT EXERCISED TO THE EXTENT SO ENTITLED WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE.


10.           TRANSFERABILITY OF OPTION.  THE OPTION, IF AN INCENTIVE STOCK
OPTION, MAY NOT BE TRANSFERRED IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS
OF DESCENT AND DISTRIBUTION AND MAY BE EXERCISED DURING THE LIFETIME OF THE
GRANTEE ONLY BY THE GRANTEE; PROVIDED, HOWEVER, THAT THE GRANTEE MAY DESIGNATE A
BENEFICIARY OF THE GRANTEE’S INCENTIVE STOCK OPTION IN THE EVENT OF THE
GRANTEE’S DEATH ON A BENEFICIARY DESIGNATION FORM PROVIDED BY THE PLAN
ADMINISTRATOR.  THE OPTION, IF A NON-QUALIFIED STOCK OPTION MAY BE TRANSFERRED
TO ANY PERSON BY WILL AND BY THE LAWS OF DESCENT AND DISTRIBUTION. 
NON-QUALIFIED STOCK OPTIONS ALSO MAY BE TRANSFERRED DURING THE LIFETIME OF THE
GRANTEE BY GIFT AND PURSUANT TO A DOMESTIC RELATIONS ORDER TO MEMBERS OF THE
GRANTEE’S IMMEDIATE FAMILY TO THE EXTENT AND IN THE MANNER DETERMINED BY THE
PLAN ADMINISTRATOR.  THE TERMS OF THE OPTION SHALL BE BINDING UPON THE
EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND TRANSFEREES OF THE GRANTEE.


11.           TERM OF OPTION.  THE OPTION MAY BE EXERCISED NO LATER THAN THE
EXPIRATION DATE SET FORTH IN THE NOTICE OR SUCH EARLIER DATE AS OTHERWISE
PROVIDED HEREIN.


12.           TAX CONSEQUENCES.  SET FORTH BELOW IS A BRIEF SUMMARY AS OF THE
DATE OF THIS OPTION AGREEMENT OF SOME OF THE FEDERAL TAX CONSEQUENCES OF
EXERCISE OF THE OPTION AND DISPOSITION OF THE SHARES.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. 
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.


(A)           EXERCISE OF INCENTIVE STOCK OPTION.  IF THE OPTION QUALIFIES AS AN
INCENTIVE STOCK OPTION, THERE WILL BE NO REGULAR FEDERAL INCOME TAX LIABILITY
UPON THE EXERCISE OF THE

 

7

--------------------------------------------------------------------------------


 


OPTION, ALTHOUGH THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON
THE DATE OF EXERCISE OVER THE EXERCISE PRICE WILL BE TREATED AS INCOME FOR
PURPOSES OF THE ALTERNATIVE MINIMUM TAX FOR FEDERAL TAX PURPOSES AND MAY SUBJECT
THE GRANTEE TO THE ALTERNATIVE MINIMUM TAX IN THE YEAR OF EXERCISE.


(B)           EXERCISE OF INCENTIVE STOCK OPTION FOLLOWING DISABILITY.  IF THE
GRANTEE’S CONTINUOUS SERVICE TERMINATES AS A RESULT OF DISABILITY THAT IS NOT
TOTAL AND PERMANENT DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE, TO
THE EXTENT PERMITTED ON THE DATE OF TERMINATION, THE GRANTEE MUST EXERCISE AN
INCENTIVE STOCK OPTION WITHIN THREE (3) MONTHS OF SUCH TERMINATION FOR THE
INCENTIVE STOCK OPTION TO BE QUALIFIED AS AN INCENTIVE STOCK OPTION.


(C)           EXERCISE OF NON-QUALIFIED STOCK OPTION.  ON EXERCISE OF A
NON-QUALIFIED STOCK OPTION, THE GRANTEE WILL BE TREATED AS HAVING RECEIVED
COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL TO THE EXCESS,
IF ANY, OF THE FAIR MARKET VALUE OF THE SHARES ON THE DATE OF EXERCISE OVER THE
EXERCISE PRICE.  IF THE GRANTEE IS AN EMPLOYEE OR A FORMER EMPLOYEE, THE COMPANY
WILL BE REQUIRED TO WITHHOLD FROM THE GRANTEE’S COMPENSATION OR COLLECT FROM THE
GRANTEE AND PAY TO THE APPLICABLE TAXING AUTHORITIES AN AMOUNT IN CASH EQUAL TO
A PERCENTAGE OF THIS COMPENSATION INCOME AT THE TIME OF EXERCISE, AND MAY REFUSE
TO HONOR THE EXERCISE AND REFUSE TO DELIVER SHARES IF SUCH WITHHOLDING AMOUNTS
ARE NOT DELIVERED AT THE TIME OF EXERCISE.


(D)           DISPOSITION OF SHARES.  IN THE CASE OF A NON-QUALIFIED STOCK
OPTION, IF SHARES ARE HELD FOR MORE THAN ONE YEAR, ANY GAIN REALIZED ON
DISPOSITION OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL
INCOME TAX PURPOSES AND SUBJECT TO TAX AT A MAXIMUM RATE OF 20%.  IN THE CASE OF
AN INCENTIVE STOCK OPTION, IF SHARES TRANSFERRED PURSUANT TO THE OPTION ARE HELD
FOR MORE THAN ONE YEAR AFTER RECEIPT OF THE SHARES AND ARE DISPOSED MORE THAN
TWO YEARS AFTER THE DATE OF AWARD, ANY GAIN REALIZED ON DISPOSITION OF THE
SHARES ALSO WILL BE TREATED AS CAPITAL GAIN FOR FEDERAL INCOME TAX PURPOSES AND
SUBJECT TO THE SAME TAX RATES AND HOLDING PERIODS THAT APPLY TO SHARES ACQUIRED
UPON EXERCISE OF A NON-QUALIFIED STOCK OPTION.  IF SHARES PURCHASED UNDER AN
INCENTIVE STOCK  OPTION ARE DISPOSED OF PRIOR TO THE EXPIRATION OF SUCH ONE-YEAR
OR TWO-YEAR PERIODS, ANY GAIN REALIZED ON SUCH DISPOSITION WILL BE TREATED AS
COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME RATES) TO THE EXTENT OF THE
DIFFERENCE BETWEEN THE EXERCISE PRICE AND THE LESSER OF (I) THE FAIR MARKET
VALUE OF THE SHARES ON THE DATE OF EXERCISE, OR (II) THE SALE PRICE OF THE
SHARES.


13.           ENTIRE AGREEMENT: GOVERNING LAW.  THE NOTICE, THE PLAN AND THIS
OPTION AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS
AND AGREEMENTS OF THE COMPANY AND THE GRANTEE WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE GRANTEE’S INTEREST EXCEPT BY
MEANS OF A WRITING SIGNED BY THE COMPANY AND THE GRANTEE.  NOTHING IN THE
NOTICE, THE PLAN AND THIS OPTION AGREEMENT (EXCEPT AS EXPRESSLY PROVIDED
THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES ON ANY PERSONS OTHER THAN
THE PARTIES.  THE NOTICE, THE PLAN AND THIS OPTION AGREEMENT ARE TO BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OREGON
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF


 

8

--------------------------------------------------------------------------------


 


OREGON TO THE RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION OF THE
NOTICE, THE PLAN OR THIS OPTION AGREEMENT BE DETERMINED BY A COURT OF LAW TO BE
ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE ENFORCED TO THE FULLEST EXTENT
ALLOWED BY LAW AND THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND
SHALL REMAIN ENFORCEABLE.


14.           HEADINGS.  THE CAPTIONS USED IN THE NOTICE AND THIS OPTION
AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A PART OF THE
OPTION FOR CONSTRUCTION OR INTERPRETATION.


15.           DISPUTE RESOLUTION  THE PROVISIONS OF THIS SECTION 15 SHALL BE THE
EXCLUSIVE MEANS OF RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THE NOTICE,
THE PLAN AND THIS OPTION AGREEMENT.  THE COMPANY, THE GRANTEE, AND THE GRANTEE’S
ASSIGNEES PURSUANT TO SECTION 10 (THE “PARTIES”) SHALL ATTEMPT IN GOOD FAITH TO
RESOLVE ANY DISPUTES ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN AND THIS
OPTION AGREEMENT BY NEGOTIATION BETWEEN INDIVIDUALS WHO HAVE AUTHORITY TO SETTLE
THE CONTROVERSY.  NEGOTIATIONS SHALL BE COMMENCED BY EITHER PARTY BY NOTICE OF A
WRITTEN STATEMENT OF THE PARTY’S POSITION AND THE NAME AND TITLE OF THE
INDIVIDUAL WHO WILL REPRESENT THE PARTY.  WITHIN THIRTY (30) DAYS OF THE WRITTEN
NOTIFICATION, THE PARTIES SHALL MEET AT A MUTUALLY ACCEPTABLE TIME AND PLACE,
AND THEREAFTER AS OFTEN AS THEY REASONABLY DEEM NECESSARY, TO RESOLVE THE
DISPUTE.  IF THE DISPUTE HAS NOT BEEN RESOLVED BY NEGOTIATION, THE PARTIES AGREE
THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTICE,
THE PLAN OR THIS OPTION AGREEMENT SHALL BE BROUGHT BEFORE THE U.S. DISTRICT
COURT, DISTRICT OF OREGON, AND THAT THE PARTIES SHALL SUBMIT TO THE JURISDICTION
OF SUCH COURT.  IF THE U.S. DISTRICT COURT, DISTRICT OF OREGON, DOES NOT HAVE
JURISDICTION OVER THE DISPUTE, THE PARTIES AGREE THAT ANY SUIT, ACTION, OR
PROCEEDING ARISING OUT OF OR RELATED TO THE NOTICE, THE PLAN OR THIS OPTION
AGREEMENT SHALL BE BROUGHT BEFORE THE OREGON CIRCUIT COURT, 4TH JUDICIAL
DISTRICT, LOCATED IN PORTLAND, OREGON, AND THAT THE PARTIES SHALL SUBMIT TO THE
JURISDICTION OF SUCH COURT.  THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION THE PARTY MAY HAVE TO THE LAYING OF VENUE
FOR ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS.  THE PARTIES
ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  IF ANY ONE OR MORE PROVISIONS OF THIS SECTION 15
SHALL FOR ANY REASON BE HELD INVALID OR UNENFORCEABLE, IT IS THE SPECIFIC INTENT
OF THE PARTIES THAT SUCH PROVISIONS SHALL BE MODIFIED TO THE MINIMUM EXTENT
NECESSARY TO MAKE IT OR ITS APPLICATION VALID AND ENFORCEABLE.


16.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR
UPON DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED MAIL (IF THE PARTIES ARE
WITHIN THE UNITED STATES) OR UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY
RECOGNIZED EXPRESS MAIL COURIER SERVICE (FOR INTERNATIONAL DELIVERY OF NOTICE),
WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS
SHOWN BENEATH ITS SIGNATURE IN THE NOTICE, OR TO SUCH OTHER ADDRESS AS SUCH
PARTY MAY DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

DIGIMARC CORPORATION 1999 STOCK INCENTIVE PLAN

 

EXERCISE NOTICE

Digimarc Corporation

9405 SW Gemini Drive

Beaverton, Oregon 97008

 

Attention: Secretary


1.             EXERCISE OF OPTION.  EFFECTIVE AS OF TODAY,
                           ,        THE UNDERSIGNED (THE “GRANTEE”) HEREBY
ELECTS TO EXERCISE THE GRANTEE’S OPTION TO PURCHASE                       
SHARES OF THE COMMON STOCK (THE “SHARES”) OF DIGIMARC CORPORATION (THE
“COMPANY”) UNDER AND PURSUANT TO THE COMPANY’S 1999 STOCK INCENTIVE PLAN, AS
AMENDED FROM TIME TO TIME (THE “PLAN”) AND THE [  ] INCENTIVE [  ] NON-QUALIFIED
STOCK OPTION AWARD AGREEMENT (THE “OPTION AGREEMENT”) AND NOTICE OF STOCK OPTION
AWARD (THE “NOTICE”) DATED                             ,                 . 
UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE PLAN SHALL HAVE THE
SAME DEFINED MEANINGS IN THIS EXERCISE NOTICE.


2.             REPRESENTATIONS OF THE GRANTEE.  THE GRANTEE ACKNOWLEDGES THAT
THE GRANTEE HAS RECEIVED, READ AND UNDERSTOOD THE NOTICE, THE PLAN, AND THE
OPTION AGREEMENT AND AGREES TO ABIDE BY AND BE BOUND BY THEIR TERMS AND
CONDITIONS.


3.             RIGHTS AS STOCKHOLDER.  UNTIL THE STOCK CERTIFICATE EVIDENCING
SUCH SHARES IS ISSUED (AS EVIDENCED BY THE APPROPRIATE ENTRY ON THE BOOKS OF THE
COMPANY OR OF A DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY), NO RIGHT TO VOTE
OR RECEIVE DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH
RESPECT TO THE SHARES, NOTWITHSTANDING THE EXERCISE OF THE OPTION.  THE COMPANY
SHALL ISSUE (OR CAUSE TO BE ISSUED) SUCH STOCK CERTIFICATE PROMPTLY AFTER THE
OPTION IS EXERCISED.  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT
FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE STOCK CERTIFICATE IS ISSUED,
EXCEPT AS PROVIDED IN SECTION 10 OF THE PLAN.


4.             DELIVERY OF PAYMENT.  THE GRANTEE HEREWITH DELIVERS TO THE
COMPANY THE FULL EXERCISE PRICE FOR THE SHARES, WHICH, TO THE EXTENT SELECTED,
SHALL BE DEEMED TO BE SATISFIED BY USE OF THE BROKER-DEALER SALE AND REMITTANCE
PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED IN SECTION 5(D) OF THE OPTION
AGREEMENT.


5.             TAX CONSULTATION.  THE GRANTEE UNDERSTANDS THAT THE GRANTEE MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE GRANTEE’S PURCHASE OR
DISPOSITION OF THE SHARES.  THE GRANTEE REPRESENTS THAT THE GRANTEE HAS
CONSULTED WITH ANY TAX CONSULTANTS THE GRANTEE DEEMS ADVISABLE IN CONNECTION
WITH THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT THE GRANTEE IS NOT
RELYING ON THE COMPANY FOR ANY TAX ADVICE

 

1

--------------------------------------------------------------------------------


 


6.             TAXES.  THE GRANTEE AGREES TO SATISFY ALL APPLICABLE FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS AND HEREWITH
DELIVERS TO THE COMPANY THE FULL AMOUNT OF SUCH OBLIGATIONS OR HAS MADE
ARRANGEMENTS ACCEPTABLE TO THE COMPANY TO SATISFY SUCH OBLIGATIONS.  IN THE CASE
OF AN INCENTIVE STOCK OPTION, THE GRANTEE ALSO AGREES, AS PARTIAL CONSIDERATION
FOR THE DESIGNATION OF THE OPTION AS AN INCENTIVE STOCK OPTION, TO NOTIFY THE
COMPANY IN WRITING WITHIN THIRTY (30) DAYS OF ANY DISPOSITION OF ANY SHARES
ACQUIRED BY EXERCISE OF THE OPTION IF SUCH DISPOSITION OCCURS WITHIN TWO (2)
YEARS FROM THE AWARD DATE OR WITHIN ONE (1) YEAR FROM THE DATE THE SHARES WERE
TRANSFERRED TO THE GRANTEE.  IF THE COMPANY IS REQUIRED TO SATISFY ANY FEDERAL,
STATE OR LOCAL INCOME OR EMPLOYMENT TAX WITHHOLDING OBLIGATIONS AS A RESULT OF
SUCH AN EARLY DISPOSITION, THE GRANTEE AGREES TO SATISFY THE AMOUNT OF SUCH
WITHHOLDING IN A MANNER THAT THE PLAN ADMINISTRATOR PRESCRIBES.


7.             SUCCESSORS AND ASSIGNS.  THE COMPANY MAY ASSIGN ANY OF ITS RIGHTS
UNDER THIS EXERCISE NOTICE TO SINGLE OR MULTIPLE ASSIGNEES, AND THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY.  THIS
EXERCISE NOTICE SHALL BE BINDING UPON THE GRANTEE AND HIS OR HER HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS.


8.             HEADINGS.  THE CAPTIONS USED IN THIS EXERCISE NOTICE  ARE
INSERTED FOR CONVENIENCE AND SHALL NOT BE DEEMED A PART OF THIS AGREEMENT FOR
CONSTRUCTION OR INTERPRETATION.


9.             DISPUTE RESOLUTION.  THE PROVISIONS OF SECTION 15 OF THE OPTION
AGREEMENT SHALL BE THE EXCLUSIVE MEANS OF RESOLVING DISPUTES ARISING OUT OF OR
RELATING TO THIS EXERCISE NOTICE.


10.           GOVERNING LAW; SEVERABILITY.  THIS EXERCISE NOTICE IS TO BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
OREGON WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF OREGON TO THE RIGHTS AND DUTIES OF THE PARTIES.  SHOULD ANY PROVISION
OF THIS EXERCISE NOTICE BE DETERMINED BY A COURT OF LAW TO BE ILLEGAL OR
UNENFORCEABLE, SUCH PROVISION SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY
LAW AND THE OTHER PROVISIONS SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL
REMAIN ENFORCEABLE.


11.           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE
GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR
UPON DEPOSIT IN THE UNITED STATES MAIL BY CERTIFIED MAIL, (IF THE PARTIES ARE
WITHIN THE UNITED STATES) OR UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY
RECOGNIZED EXPRESS MAIL COURIER SERVICE (FOR INTERNATIONAL DELIVERY OF NOTICE)
WITH POSTAGE AND FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS
SHOWN BELOW BENEATH ITS SIGNATURE, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE IN WRITING FROM TIME TO TIME TO THE OTHER PARTY.


12.           FURTHER INSTRUMENTS.  THE PARTIES AGREE TO EXECUTE SUCH FURTHER
INSTRUMENTS AND TO TAKE SUCH FURTHER ACTION AS MAY BE REASONABLY NECESSARY TO
CARRY OUT THE PURPOSES AND INTENT OF THIS AGREEMENT.


13.           ENTIRE AGREEMENT.  THE NOTICE, THE PLAN, AND THE OPTION AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE, AND TOGETHER WITH THIS EXERCISE NOTICE
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY


 

2

--------------------------------------------------------------------------------


 


ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE WITH
RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE
GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND THE
GRANTEE.  NOTHING IN THE NOTICE, THE PLAN, THE OPTION AGREEMENT AND THIS
EXERCISE NOTICE (EXCEPT AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO CONFER ANY
RIGHTS OR REMEDIES ON ANY PERSONS OTHER THAN THE PARTIES. 

Submitted by:

 

Accepted by:

 

 

 

GRANTEE:

 

DIGIMARC CORPORATION

 

 

 

 

 

By:

 

 

 

 

(Signature)

 

Title:

 

 

 

 

Address:

 

Address:

 

 

 

 

 

9405 SW Gemini Drive 

 

 

Beaverton, Oregon 97008

 

3

--------------------------------------------------------------------------------